 JIn the Matter of DAY & ZIMMERMAN, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, LODGE 1010Case No. R-4583.-Decided December 06, 1942Jurisdiction:ordance manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord recognition without Board certification ; election necessary.Unit Appropriatefor CollectiveBargaining:multi-craft unit comprising all tooland die makers, machinists, millwrights, maintenance mechanics, machineoperators,, welders, sheet metal workers, blacksmiths, heat-treat operators,tool-crib employees, and learners and helpers in the foregoing classifications,but excluding foremen and all others with the right to hire and discharge,clerical and office employees.-Messrs. Bruce Lourie, Joseph A.. Kozak and Lymon D. , Jones,allof Iowa Ordnance Plant, for the Company.-Mr. J. J.' Denny,of Burlington, Iowa, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Lodge 1010, herein-called the Union, alleging that a question affectingcommerce has arisen concerning the representation of employees ofDay & Zimmerman, Inc., Burlington, Iowa, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due- notice before Harry Brownstein, Trial Ex-aminer. - Said hearing was held at Burlington, Iowa, on November 24,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing om the issues.'The1On November 25, 1942, the Union filed charges alleging that the Companyhad engaged,in unfair labor practices.On November 28, 1942, the Union waived any right to protestthe results of any election resulting from the investigation in the instant case, on thebasis of the unfair labor practices alleged in the afore-mentioned charges.46 N L. R B., No. 46.'r391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDay & Zimmerman, Inc., is engaged in the business of loadingammunition, shells and bombs, and manufacturing component partsfor the United States. Government at the Iowa Ordnance Plant, Bur-lington, Iowa.The United States Government owns all the physicalproperty at the plant,'and the Company performs these services: ona 'cost plus fixed fee, basis.All 'materials, used by 'the Company arefurnished by the United States Government, and all finished productsat the plant'are shipped by'the United States Government.The Com-pany employs approximately 5000 persons at the said plant.We findthat the Company is engaged in commerce within the meaning ofthe National Labor Relations Act. ''II.THE ORGANIZATION INVOLVEDInternationalAssociation of ` Machinists, Lodge 1010, is a'-labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn August 17, 1942, the Union requested the, Company to recognizeit as the exclusive representative of certain employees of the Company.The Company, refused to accord the Union recognition until,it hadbeen certified by the Board.A statement' of the Regional Director, introduced into -evidence -atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate?- -the representation of employees of the Company within the meaningof Section.9 (c) and Section 2 (6) and'(7) of the Act.IV.TIIE APPROPRIATE UNITThe Union- contends that the, appropriate unit consists of all em-'ployees engaged as tool and die makers, machinists, millwrights;2 The Regional Director reportedthat the'Union submitted a certified list of its memberscontaining 209 names;that 122 ofsaid names appear onthe Company'spay roll ofSeptember'9, 1942.There is no statement of direct evidence as to the size of the appro-priate unit other than that contained in the petitionherein.Said petitiondescribed thealleged appropriate unit as consisting'of 300 employees. DAY & ZIMMERMAN, INC.-393maintenance, mechanics, machine operators, welders, sheet-metal work-ers, blacksmiths, heat-treat operators, tool-crib employees, and helpersand apprentices' in the foregoing classifications, excluding foremen,clerical and office employees.The Company urges that these em-ployees should be divided into five craft units consisting of (1) tooland die makers; (2) - machinists, millwrights, maintenance mechanics"machine operators, tool-crib employees, and helpers,and learners, insuch classifications; (3) welders; (4) sheet-metal workers; and (5),blacksmiths and heat-treat operators.Although-the unit claimed appropriate by, the Union consists ofseveral crafts or semi-skilled groups, the record shows a degree ofinterdependence and frequent interchanges of employees among thesegroups.All employees within the alleged unit are hourly paid, workunder the same employment conditions, and are within the same wagerange.All are responsible to the master mechanic with the exception,of the maintenance mechanics.No evidence was offered that any ofthe employees' wished to be represented in separate craft groups, andthere is no past history of collective bargaining on a craft -basis.Theonly union seeking to represent these employees seeks to represent theseveral craft groups as a single unit.Under all the circumstances, wefind that the, tool and die makers, machinists, millwrights, maintenancemechanics, machine operators, welders, sheet-metal workers, black-smiths, heat-treat operators, tool-crib employees, and learners andhelpers in the foregoing classifications, but excluding foremen andall others with the right to hire or discharge, clericaland office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-t ives for the purposes of collective bargaining with Day & Zimmerman, 394'DECISIONSOF NATIONAL' LABOR -RELATIONS BOARDInc., Burlington, Iowa, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision 'of the RegionalDirector for-the Eighteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,of Election, including employees who did not work during such payrollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Association of Ma-chinists, Lodge 1010, affiliated with the American Federation of Labor,for the purposes of collective bargaining.I